We have learned with great sorrow of the passing of Mr. Paul Hoffman, the former Managing Director of the Special Fund and Administrator of UNDP. A man of international fame and stature, Mr. Hoffman rendered great services to the United Nations, and I wish, on behalf of the delegation of the United Arab Emirates, to extend our condolences to his family and to the delegation of the United States.
188.	Mr. President, it is with great pleasure that I extend to you, on behalf of the Government of the United Arab Emirates, our congratulations on your election as President of the General Assembly. Your unanimous election to the presidency of the current session of the General Assembly reflects the confidence placed in you and the recognition by the international community of your proven abilities. We share the pride in your election, which we consider as an expression of appreciation of the important role played by Algeria in defense of the interests and rights of the third world.
189.	We wish also to convey our gratitude to Mr. Benites, who presided over the previous session with great ability and wisdom.
190.	We also thank the Secretary-General for his untiring efforts to strengthen the United Nations and to increase its efficacy for the preservation of international peace and security.
191.	It gives us the utmost pleasure to welcome the three States that joined the Organization at the current session, namely, Bangladesh, Guinea-Bissau and Grenada. We are confident that the admission of these new Members will strengthen and increase the effectiveness of the United Nations. We are ready to co-operate with them, both bilaterally and within the United Nations and its specialized agencies.
192.	We consider the inclusion of the question of Palestine as a separate item in the agenda of the current session as an event of great importance. The question of Palestine will now be considered in all its basic and immutable elements. Implicit in this inclusion of the item is a realization by the United Nations that its previous consideration of only certain aspects and consequences of that question were inconclusive and could not lead to a just and lasting solution which would preserve peace in the Middle East and save it from any further tragedies of war and destruction.
193.	The United Nations has in the past considered in different organs some of the aspects and consequences of the problem of Palestine and has adopted a number of resolutions and recommendations. This, however, did not prevent the aggravation of the problem by Israel's continued aggression against the people of Palestine and the denial of their rights in their ancestral homeland. It did not prevent Israel from attacking the Arab States adjacent to Palestine, prolonging the exile and dispersal of its people and preventing it from the free exercise of its inalienable rights, including the right to self-determination.
194.	Important developments and events have taken place in our area in recent years. One of the most significant of these has been the assumption of full responsibility by the people of Palestine for the liberation of its land and the restoration of its rights. It was incumbent, therefore, upon the United Nations to respond and adjust to these new developments and events by considering the question of Palestine in all its fundamental aspects. That was achieved by the decision of the General Assembly with one dissenting voice, that of Israel to include the item in the agenda and allocate it to the plenary Assembly.
195.	We view the allocation of the item to the plenary Assembly as another proof of the recognition by the United Nations of the importance of this question. We fully support the proposal of inviting the Palestine Liberation Organization (PLO) to participate in the deliberation of the item in the plenary Assembly. No objective or realistic consideration of this item can take place without the participation of the principal party the people of Palestine through its sole and legitimate representative, the PLO. Accordingly, we shall fully support the invitation extended to the PLO to participate in the deliberation of the plenary Assembly on this item.
196.	We believe that any resolution that may be adopted at the end of the debate on this item should include the following principles: first, a reaffirmation of the inalienable rights of the people of Palestine; secondly, a reaffirmation of the right of the people of Palestine to self-determination, without external interference, and the guaranteeing of its national independence; thirdly, a reaffirmation of the right of the Palestinians who were expelled to return to their homes and lands; and fourthly, a reaffirmation of the right of the people of Palestine to use all means to attain its rights, including the right to self-determination..
197.	In calling for the reaffirmation of these rights, we are in fact reiterating a position of principle which we have always taken in supporting the people of Palestine, a position inspired by the fact that these rights are based upon the principles and objectives of the Charter of the United Nations and are fully in conformity with the rules of international law.
198.	Our position on the question of Palestine is known to all. We have often stated our views regarding the aggressive nature of Zionism and denounced Israel's aggression and occupation of Arab territories. We shall, nevertheless, state in greater detail our views during the discussion of the question of Palestine and other relevant items. We should like, however, to reiterate now our demand for Israel's withdrawal from all occupied territories. We shall continue to extend every possible assistance for the achievement of that goal .
199.	The United Arab Emirates supports the decision of Mauritania and Morocco to bring the case of AlSakya Al Hamra and Wadi Al Thahab or the so- called Spanish Sahara to the International Court of Justice. We appeal to Spain to act in a manner that will preserve ArabSpanish friendship, a friendship which we, for our part, endeavor to develop and strengthen.
200.	We were gravely concerned at the unfortunate events in Cyprus this year and were grieved at the tragic loss of innocent lives which further exacerbated the state of tension and instability prevailing in our area. We earnestly hope that all outstanding problems will be resolved in accordance with the principles of the Charter of the United Nations and on the basis of justice and equity.
201.	I wish to add my voice to that of my colleagues who preceded me in welcoming the policy of the new Portuguese Government which is based on the recognition of the right to self-determination and the granting of independence to its former colonies. We appreciate the resolve of the Government of Portugal to pursue that policy and, to end, once and for all, the last vestiges of colonial rule. The way has now been opened for the establishment of friendly and cordial relations between the Arab world and Portugal.
202.	Since the founding of our State, the policies of the United Arab Emirates have been based on the principle of support for all peoples in their struggle to attain their freedom, to exercise their right of self- determination, and to preserve their territorial integrity. This is why we have supported, and will continue to support, without reservation, the African liberation movements, and will extend all possible financial and moral assistance to them.
203.	We are gravely concerned at the inhuman treatment, by the Government of South Africa, of the indigenous population of that country, and the continued denial by the racist regime in Salisbury of the rights of the African majority in Zimbabwe. The policies of apartheid and the oppressive rule of minority racist regimes are an intolerable affront to human dignity and a challenge to world opinion. All previous United Nations resolutions dealing with the problem have remained unimplemented. This failure is mainly due to th^ continued co-operation of certain States with South Africa and the racist regime in Rhodesia and their refusal to implement the United Nations resolutions calling for sanctions against them. We have imposed a total embargo on the shipment of oil and are strictly applying this policy. We renew our appeal to the States which still have extensive dealings with the two racist regimes to cease forthwith their co-operation with them and to participate in the efforts of the African States and the United Nations to deal effectively with this problem.
204.	We welcome the initiative taken by Egypt and Iran to include the item entitled "Establishment of a nuclear-weapon-free zone in the Middle East" in the agenda of the current session. We earnestly hope that the discussion of this item will lead to the adoption of a positive resolution for the establishment of such a zone.
205.	As a major oil producer and exporter, my country is interested in the current debate on the world economic situation. To understand and appreciate the point of view of the petroleum-exporting countries, it is necessary to go back a little in history. Oil, a precious, exhaustible and irreplaceable mineral, has been exported in great quantities to meet the ever- increasing demands of the developed countries. The companies which controlled the international flow of this vital commodity have utilized wasteful methods of production, which resulted in the rapid depletion of the oil reserves of the producing countries. While keeping the price of crude oil artificially low, these companies made huge profits on the down-stream operations related to oil trade, that is, shipping, refining and distribution, from which the producing countries were totally excluded.
206.	Low prices of crude oil made it difficult for the producing countries adequately to meet the rising costs of their development requirements. This inevitably stultified their growth and seriously retarded their progress. In addition to providing huge profits for the foreign companies, cheap and plentiful energy gave substantial tax revenues to the governments of the consuming countries. It also enabled the industrialized nations to achieve a rate of economic growth which far outstripped that of the developing countries. As a result of all this, the developed countries entered into a period of mass consumption and unrestrained material indulgence, at a time when most of he countries of the third world were barely managing to stay above mere subsistence levels.
207.	As far as the oil-exporting countries were concerned, any benefits which they may have derived from increased production were wiped out by the sharp rise in the prices of manufactured goods in the developed countries. Thus, the rapid growth in the industrialized countries had no corresponding beneficial results for the rest of the world. On the contrary, foreign aid lagged far behind the great increase in the gross national product of the developed countries. The gap between the developed and developing countries steadily widened. This widening gap, as we all know, had been the object of lengthy and futile discussions in the Organization and its specialized agencies for over two decades. The decision of the oil-exporting countries to extricate themselves from the vicious circle of over-production and low prices has ended an iniquitous situation and halted the exploitation and squandering of valuable resources that had been going on for decades. Now the oil-exporting Countries will be able to absorb the vast increase in the price of manufactured goods and to protect themselves against the consequences of the rampant inflation in the developed countries. We believe this new situation will be beneficial for the developing countries, and may have some indirect benefits, even for the developed countries.
208.	For the developing countries, it means that some economic power and wealth will be in the hands of small countries like themselves; countries that have neither the desire nor the ability to carve up spheres of influence, countries with no imperialist ambitions and no wish for political and economic domination over others. We are confident that this shift in the balance of economic power will contribute to narrowing the gap between the developed and developing countries. Evidence of this can already be seen in the very high percentage of the gross national product of the oil-exporting countries presently allocated to assist the developing countries. Let us take the example of my own country. We have during 1974 given to developing countries in grants and soft loans no less than $700 million, which represent more than 15 per cent of our gross national product. In addition, we have increased the capital of the AbuDhabi Development Fund to $500 million to finance projects in the developing countries all over the world.
209.	I am now happy to announce that my Government, in response to the appeal of the Secretary- General, has decided to contribute $10 million to the Special Program of the Program of Action on the Establishment of a New International Economic Order. We have also asked the Secretary-General to allocate $500,000 of this amount to the Office of the United Nations Disaster Relief Coordinator to be spent on relief work in Honduras.
210.	Many of the exporting countries would have preferred to produce just enough to meet our development requirements and those of the other developing countries. Such a reduction of production would have helped us to conserve our precious and irreplaceable asset and would have eliminated the necessity of investing our surplus in uneconomic investments in the developed countries. But we realized that such a drastic and sudden reduction would have inflicted hardship on other countries, and might have caused a serious dislocation in the world economic order, which ultimately would have been detrimental to our interests. So we increased our production by nearly 20 per cent, in spite of the obvious economic disadvantages of such an increase.
211.	Although the Arab countries were not the ones which initiated the rise in oil prices, we, as OPEC members, are bound by the decisions of our organization. In any event, the way to deal with the problem is not by threats and counter-threats, not by hostility and confrontation, but through understanding. It is not logical to deal with the price of oil in isolation from the prices of manufactured goods and other commodities. In other words, the problem of oil prices should be considered within the general framework of the world economic situation. We have already taken steps in this direction by instituting co-operation, based on mutual friendship and respect, with Western Europe. This example is worthy of emulation, because the interdependence of the world economy leaves us no alternative but that of co-operation and mutual accommodation. This fully conforms to the attitude of the Arab nation, of which my country is an integral part.
212.	We are a small country and our people, who have lived for centuries in conditions of appalling poverty and privation, are at long last looking with some optimism to a future free from the scourges of poverty, ignorance and disease. Our people, long neglected and forgotten by the world, are now lending a hand to other developing countries to help them in their difficult task of providing a decent life for their people. We do this out of self-interest, as well as out of a sense of duty towards others. Most developing countries are potentially rich in human and material resources; we have great confidence in their future. Our modest capital investments in their development will yield rich rewards for us as well as for them and will help us to work together to create a new, world, free from poverty and want.
